Citation Nr: 1702539	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic bronchitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for deafness in the right ear.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to December 1977 and from February 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision issued by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's attempt to reopen his claim for entitlement to service connection for bronchitis.  That decision also denied claims for entitlement to service connection for depression, a low back disorder, and deafness in the right ear.  These matters were remanded in June 2014 for further development.

In November 2015, the Board issued a decision denying the Veteran's application to reopen a claim for service connection for bronchitis.  It also denied service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.  It also denied service connection for low back disorder.  Finally, it remanded the issue of entitlement to service connection for deafness in the right ear.  In August 2016, pursuant to a Joint Motion For Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The November 2015 decision was vacated because the parties to the JMR noted that in October 2015, the Veteran requested to be scheduled for a videoconference hearing.  The Veteran was never afforded a hearing.

Pursuant to the instructions in the JMR and the CAVC Order, these claims must be remanded so that the Veteran can be scheduled for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




